DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This allowance is in response to the Patent Board Decision where the Examiner was reversed on 05/12/2021. All prior art rejections were withdrawn.

Examiner’s Statement of Reasons for Allowance
Claims 21, 23-28, 30-35 and 37-43 are allowed. 
The present invention is directed to: a device that may identify a plurality of files for a multi-file malware analysis. The device may execute the plurality of files in a malware testing environment. The device may monitor the malware testing environment for behavior indicative of malware. The device may detect the behavior indicative of malware. The device may perform a first multi-file malware analysis or a second multi-file malware analysis based on detecting the behavior indicative of malware. The first multi-file malware analysis may include a partitioning technique that partitions the plurality of files into two or more segments of files to identify a file, included in the plurality of files, that includes malware. The second multi-file malware analysis may include a scoring technique that modifies a plurality of malware scores, corresponding to the plurality of files, to identify the file, included in the plurality of files, that includes malware.

McDougal is directed to: a method includes receiving, at a first malware detection node, from a malware detection system a request to apply a first malware detection technique to a file. The malware detection system is configured to determine whether the file is suspected malware by analyzing a plurality of predefined result states received in response to the first malware detection node applying the first malware detection technique to the file and a second malware detection node applying a second malware detection technique to the file. The method includes receiving at least one result from a malware detection engine of applying the first malware detection technique to the file and determining at least one predefined result state based on the received at least one result. The method includes reporting, by the first malware detection node, the at least one predefined result state to the malware detection system.
Hotta is directed to: reputation-based automatic remediation is applied for enforcing good network hygiene of a client. A scanning module scans the client to detect files on the client in response to an attempt by the client to connect to a secure network. A reputation score module retrieves onto the client a reputation score for each of the files detected. The reputation scores can be retrieved from a reputation database of a reputation server storing reputation data for files. A hygiene score module calculates on the client a hygiene score for the client based on the reputation scores for the files on the client. The hygiene score indicates a likelihood of the client to engage in risky behavior. The threshold determination module determines whether the hygiene score exceeds a threshold for bad client hygiene. The policy module applies a policy to the client that 
Shua is directed to: a plurality of untrusted digital files are run simultaneously in fewer sandboxes than there are files, while monitoring for malicious activity. Preferably, only one sandbox is used. If the monitoring detects malicious activity, either the files are run again in individual sandboxes, or the files are divided among subsets whose files are run simultaneously in one or more sandboxes, while monitoring for malicious activity.
Raman is directed to: a system may be provided that comprises one or more servers to: receive information regarding known epitypes of malness, where the information includes malness scores and behaviors for the known epitypes of malness; store the information regarding the known epitypes of malness; generate rules for a model based on the information regarding the known epitypes of malness; input application data from an application on a device into the model; output a malness score from the model based on the application data; and allow the application and/or the device access to a network when the malness scores for the application is below a first threshold level, or block the application and/or the device access to the network when the malness score the application is above a second threshold level, where the first threshold level is less than the second threshold level.
For example, none of the cited prior art teaches or suggests the steps of independent claims 21, 28 and 35: modify all of the plurality of malware scores associated with the group of files that are executed based on detecting the behavior indicative of malware, caused by the any one file of the group of files that are executed, when the group of files was analyzed as a group, where the one or more processors, when modifying all of the plurality of malware scores, are to: adjust the at least one 
Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/           Examiner, Art Unit 2439          


/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439